--------------------------------------------------------------------------------

Exhibit 10.2



CONTRACT NUMBER: 2019-000052L


AMENDMENT TO THE CONTRACT BETWEEN
ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO (ASES)
and
TRIPLE-S SALUD, INC.
to
ADMINISTER THE PROVISION OF PHYSICAL
AND BEHAVIORAL HEALTH SERVICES UNDER THE GOVERNMENT HEALTH PLAN


THIS AMENDMENT TO THE CONTRACT BETWEEN ADMINISTRACIÓN DE SEGUROS DE SALUD DE
PUERTO RICO (ASES) AND TRIPLE-S SALUD, INC., FOR THE PROVISION OF PHYSICAL AND
BEHAVIORAL HEALTH SERVICES UNDER THE GOVERNMENT HEALTH PLAN (the “Amendment”) is
by and between Triple-S Salud, Inc. (“the Contractor”), a managed care
organization duly organized and authorized to do business under the laws of the
Commonwealth of Puerto Rico, with employer identification number 66-0555677 and
represented by its President, Madeline Hernandez Urquiza, of legal age, single,
resident of San Juan, Puerto Rico, and the Puerto Rico Health Insurance
Administration (Administración de Seguros de Salud de Puerto Rico, hereinafter
referred to as “ASES” or “the Administration”), a public corporation of the
Commonwealth of Puerto Rico, with employer identification number 66-0500678,
represented by its Executive Director, Jorge E. Galva Rodríguez, JD, MHA, of
legal age, married and resident of Vega Alta, Puerto Rico.


WHEREAS, the Contractor and ASES executed a Contract for the provision of
Physical Health and Behavioral Health Services under the Government Health Plan
for the Commonwealth of Puerto Rico, on September 21, 2018, (hereinafter
referred to as the “Contract”);


WHEREAS, the Contract provides, pursuant to Article 55, that the Parties may
amend such Contract by mutual written consent;


WHEREAS, all provisions of the Contract will remain in full force and effect as
described therein, except as otherwise provided in this Amendment.


NOW, THEREFORE, and in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree to clarify and/or amend the Contract as
follows:



I.
AMENDMENTS





1.
Section 21.4.1 shall be amended as follows:




  21.4.1
Notwithstanding anything to the contrary in this Contract, because the Parties
have not completed the revision of the PMPM Payments by the expiration of the
current rating period which ended on June 30, 2020 (the “Expired Rating Period”)
such that the new rating period must commence without revised PMPM Payments,
then the following shall occur:





21.4.1.1
ASES shall continue to pay Contractors at the PMPM Payment rates that existed
during the Expired Rating Period;




--------------------------------------------------------------------------------


21.4.1.2
As soon as practicable, but in no event more than seventy seven  (77) days
following the expiration of the Expired Rating Period, or sooner if the revised
PMPM Payments (“Updated PMPM Payments”) become available, the Parties shall
complete in good faith the review of the Updated PMPM Payments.





21.4.1.3
Following agreement upon the Updated PMPM Payments, the Parties shall execute an
amendment to Attachment 11 of the Contract setting forth the Updated PMPM
Payments.  Such amendment and the Updated PMPM Payments shall be effective as of
July 1st, 2020 as if the Updated PMPM Payments had been agreed upon at the
expiration of the Expired Rating Period, provided that,





21.4.1.3.1
Notwithstanding the foregoing, because Updated PMPM Payments are subject to CMS
and the Financial Oversight and Management Board (“FOMB”) approval, ASES will
continue to pay Contractors at the PMPM Payment rates that existed during the
Expired Rating Period until such time as CMS and the FOMB have approved the
Updated PMPM Payments, and;





21.4.1.3.2
Within thirty (30) calendar days following CMS’s and the FOMB’s approval of the
Updated PMPM Payments, the Parties shall begin to reconcile any difference
between (i) PMPM Payments that ASES made to Contractors after the Expired Rating
Period and (ii) Updated PMPM Payments.




II.
RATIFICATION



All other terms and provisions of the original Contract, as amended by Contracts
Number 2019- 000052A, B, C, D, E, F, G, H, I, J and K and of any and all
documents incorporated by reference therein, not specifically deleted or
modified herein shall remain in full force and effect.  The Parties hereby
affirm their respective undertakings and representations as set forth therein,
as of the date thereof.  Capitalized terms used in this Amendment, if any, shall
have the same meaning assigned to such terms in the Contract.



III.
EFFECT; CMS APPROVAL



The Parties agree and acknowledge that this Amendment, including any
attachments, is subject to approval by the United States Department of Health
and Human Services Centers for Medicare and Medicaid Services (“CMS”) and the
Financial Oversight and Management Board for Puerto Rico (“FOMB”), and that ASES
shall submit this Amendment for CMS and FOMB approval.



IV.
AMENDMENT EFFECTIVE DATE



Contingent upon approval of CMS, this Amendment shall become effective September
10, 2020 (the “Amendment Effective Date”) and remain in effect until September
15, 2020 or the date on which a new amendment setting forth the Updated PMPM
Payments is executed, whichever is sooner.



--------------------------------------------------------------------------------

V.
ENTIRE AGREEMENT



This Amendment constitutes the entire understanding and agreement of the Parties
with regards to the subject matter hereof, and the Parties by their execution
and delivery of this Amendment to the Contract hereby ratify all of the terms
and conditions of the Contract Number 2019-000052 including amendments A, B, C,
D, E, F, G, H, I, J, K and this Amendment L.


The Parties agree that ASES will be responsible for the submission and
registration of this Amendment in the Office of the Comptroller General of the
Commonwealth, as required under law and applicable regulations.


ACKNOWLEDGED BY THE PARTIES by their duly authorized representatives on this 9
day of September, 2020.


ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO (ASES)


 /s/ Jorge E. Galva Rodríguez
 

9/9/2020
Name: Jorge E. Galva Rodríguez, JD, MHA

Date
EIN: 66-05000678
 



TRIPLE-S SALUD, INC.


_/s/ Madeline Hernández Urquiza
 

9/9/2020
Ms. Madeline Hernández Urquiza, President

Date
EIN: 66-0555677
 



Account No. 256-5325 to 5330





--------------------------------------------------------------------------------